Affirmed and Memorandum Opinion filed January 20, 2005








Affirmed and Memorandum Opinion filed January 20,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00949-CR
____________
 
EX PARTE
GREGORY O=NEIL LOVE
 
 
 

 
On Appeal from the 180th District
Court
Harris County,
Texas
Trial Court Cause No.
996,362
 

 
M E M O R A N D U M   O P I N I O N
This is an interlocutory appeal from the trial court=s denial of appellant=s pre-trial application for writ of
habeas corpus seeking release from custody because of trial delay.  See Tex.
Code Crim. Proc. Ann. art. 17.151 (Vernon Supp. 2004-05).  The trial court denied relief on August 26,
2004, and appellant filed a pro se notice of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).




A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days have elapsed and no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 20, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).